CHAPMAN, Circuit Judge,
dissenting:
I dissent. The issue before us is whether the decision of the Trustees denying benefits to Mr, Richards was supported by substantial evidence. The majority states that the standard of review is “abuse of discretion” and then proceeds to use an “arbitrary and capricious” standard. Nevertheless, the question must be resolved by deciding whether there was substantial evidence to support the Trustees’ decision. Under the accepted definition of “substantial evidence,”1 the Trustees’ decision should be secure from attack. I am persuaded that the majority has engaged in fact finding to reach its decision and fact finding is not one of our options.
Our review of trustees’ decisions concerning eligibility for benefits is quite narrow, and it is not expanded simply because we do not agree with the result reached by the trustees. This pension plan was the result of extensive collective bargaining and the Trustees were given the duty and the responsibility of deciding disputed claims for benefits. As we stated in Berry v. Ciba-Geigy Corp., 761 F.2d 1003, 1006 *139(4th Cir. 1985), “That administrative responsibility rests with those whose experience is daily and continual, not with judges whose exposure is episodic and occasional.”
There is substantial evidence to support the finding that the claimant’s disability is the result of progressive heart disease and not the result of a mine accident.
The majority opinion states, “The record contains evidence casting some doubt on Richards’ claim that the heart attack occurred at work on January 30, 1981.” At page 137. The majority then outlines what is obviously “substantial evidence” which supports the finding made by the Trustees. The majority also sets forth the evidence opposing the January 30, 1981, date. There is substantial evidence supporting each date. The resolution of this factual dispute requires a fact finder. We are not supposed to be fact finders. This function is properly for the Trustees.
Article 11(c) of the 1974 Pension Plan provides disability pension benefits to those persons totally disabled as a result of a mine accident. The Trustees have promulgated various rules, regulations and interpretations of the terms used in the plan, including a question and answer format. The majority gives its interpretation to Question and Answer 252, which is opposite the interpretation given by the Trustees, who promulgated the rules and Question and Answer 252 and know its intent.
The decision of the Social Security Administration as to the onset date of January 30,1981, is entitled to no weight on the present facts, because the date of onset was not an issue in the social security claim.
The Trustees in making their factual determination were entitled to consider that a heart attack is a painful occurrence, and that under normal circumstances a miner sustaining such an attack on the job would have notified someone of his condition. In Richards’ case, if he discontinued lifting, he would have notified someone or requested someone to lift for him. There is no dispute that Richards sustained a heart attack at the wrestling match on January 31, 1981, and that this attack was sufficient to hospitalize him immediately. Within ten days of this attack, Richards filed a claim for benefits from his employer stating that the attack date was January 31, 1981, and his attending physician completed a form stating that Richards’ condition did not arise out of his occupation.
There is a dispute among the doctors as to whether the disability is a result of an accident or a progressive disease. The Trustees resolved this question in favor of disease, but the majority of our court has made a factual finding that it was an accident.
In LeFebre v. Westinghouse Electric Corp., 747 F.2d 197, 207 (4th Cir.1984), we stated that pension fund trustees have “the obligation to guard the assets of the trust from improper claims, as well as the obligation to pay legitimate claims.” The Trustees in the present case have discharged their obligation by making a factual finding which required them to consider the credibility of witnesses and conflicting evidence. There is substantial evidence to support the finding made by the majority, but there is also substantial evidence to support the factual finding made by the Trustees. However, the Trustees, and not we, are in the fact finding business, so I would reverse the district court and remand the matter with directions to enter judgment in favor of the Trustees.

. Substantial evidence, it has been held, is evidence which a reasoning mind would accept as sufficient to support a particular conclusion. It consists of more than a mere scintilla of evidence but may be somewhat less than a preponderance. If there is evidence to justify a refusal to direct a verdict were the case before a jury, then there is "substantial evidence." Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.1966).